Plaintiff has appealed from a judgment of no cause of action, in a trial without a jury, in a suit brought to recover damages claimed to be due on a contract to erect 16 houses.
Plaintiff was a builder. Defendant owned lots. There was discussion looking to building houses. Before any contract or agreement was made, plaintiff started work on erecting 16 houses by excavating basements and installing sewers. When defendant became aware of this, it ordered the unauthorized work stopped. Plaintiff was given a contract for eight houses. These were built and paid for. He was given a contract for two additional houses, which were built and paid for. It was agreed that upon sale of the houses work was to start on houses on remaining of the 16 lots. The houses were not sold. Plaintiff claims a contract covering the work done and not paid for. Defendant disputes this flatly. It is purely an issue of fact.
We are in accord with the finding and decision of the trial court. There was no express contract, and on the facts here none can be implied. Spence v. Sturgis Steel Go-cart Co.,217 Mich. 147.
Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 513